Citation Nr: 9928708	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.




This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for post-traumatic stress disorder.

This claim was previously remanded by a May 1996 Board 
remand, which requested that the RO obtain additional medical 
evidence, and further statements of the veteran's alleged 
stressors.  This claim was again remanded by means of an 
April 1998 Board remand, which sought verification of the 
veteran's alleged stressors.  That development has been 
completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no clear diagnosis of post-traumatic stress 
disorder based upon stressors whose occurrence has been 
objectively verified by VA.

3.  The evidence does not show that the veteran engaged in 
combat with the enemy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has post-traumatic stress 
disorder as the result of traumatic events or stressors 
incurred in service and that entitlement to service 
connection for post-traumatic stress disorder is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

The regulations at the time the veteran filed his claim 
provided that service connection for post-traumatic stress 
disorder required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).

The regulation regarding establishment of entitlement to 
service connection for post-traumatic stress disorder was 
amended during the pendency of the veteran's appeal, 
effective retroactively on March 7, 1997.  See 64 Fed. Reg. 
32,808 (June 18, 1999).  Pursuant to those criteria, in 
effect subsequent to March 7, 1997, the regulations provide 
that service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f) (1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to March 7, 1997, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board notes that the regulatory provisions in 
questions did not provide for substantive change, and thus 
the veteran is not prejudiced by this action.

The veteran's service personnel records show that he served 
from February 1964 to February 1967 and that he was stationed 
in Vietnam from August 1965 to July 1966.

A review of the veteran's service medical records reveals 
that he was seen in September 1964 with a complaint of having 
lost approximately five pounds.  He stated that he couldn't 
afford to eat.  He had a cough, with no blood, but brown 
sputum.  He had multiple complaints.  The examiner diagnosed 
anxiety.

The Board notes that a January 1967 service separation 
examination found the veteran's psychiatric status to be 
normal, and the veteran did not state any complaints on the 
accompanying report of medical history, other than having had 
mumps and usual childhood diseases.  On the accompanying 
report of medical history, he specifically denied having ever 
had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.

A review of the veteran's claims folder indicates that he has 
already established entitlement to service connection for 
dysthymic disorder and generalized anxiety disorder, which is 
evaluated as noncompensably disabling.  Therefore, the Board 
will evaluate whether the criteria for entitlement to service 
connection for post-traumatic stress disorder are met, 
without regard to consideration of other mental disorders, as 
the veteran has already established entitlement to service 
connection for dysthymic disorder and generalized anxiety 
disorder.  The Board notes that the veteran was treated for 
anxiety in service, however, that treatment occurred in 
September 1964, prior to the veteran being stationed in 
Vietnam, while his alleged stressors all involved service in 
Vietnam.

The veteran has been diagnosed with post-traumatic stress 
disorder at a January 1993 VA examination, however, the 
critical elements of that diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon the veteran's subjective history 
which he provided to the examiner.  The Board notes in this 
regard, that the question of whether the veteran was exposed 
to a stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's 
uncorroborated statements because medical providers have done 
so.  Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).

The United States Court of Veterans Appeals (Court) set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support a 
diagnosis of post-traumatic stress disorder, in Zarycki v. 
Brown, 6 Vet.App. 91 (1993).  The Court divided the analysis 
into two requirements.  The first requirement is that 
evidence demonstrate the existence or occurrence of an 
alleged stressful event.  The second requirement is a 
determination as to whether the stressful event is of the 
type required to support a diagnosis of post-traumatic stress 
disorder.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1996); Hayes v. Brown, 5 Vet.App. 60 
(1993).  The Court provided a two-step process for 
determining whether the veteran "engaged in combat with the 
enemy."  First it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and that the 
claimed stressors are related to such combat.  If the RO 
finds in the affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).  The claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he engaged in 
combat with the enemy.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of the alleged 
stressor, the facts must also establish that the alleged 
stressor was sufficient to be a stressor which could result 
in post-traumatic stress disorder.  The Court held that the 
sufficiency of the alleged stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on that point in the absence of independent 
medical evidence.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Court in West also held that a psychiatric 
examination was inadequate for the purpose of establishing 
the existence of post-traumatic stress disorder for VA 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  West v. Brown, 7 
Vet.App. 70 (1994).

The Court analysis shows that the question of the existence 
of the alleged stressors should be resolved by the 
adjudicator.  If the adjudicator determines that the record 
establishes the existence of any of the alleged stressors, 
then, and only then, the case may be referred for a medical 
examination to determine the sufficiency of the alleged 
stressor, that is, whether the occurrence was sufficient to 
constitute a stressor which may result in post-traumatic 
stress disorder.  That examination should also determine 
whether the other elements required for a medical diagnosis 
of post-traumatic stress disorder are present.  The 
adjudicator should determine precisely which alleged 
stressors have been established by the evidence to have 
occurred, and should instruct the medical examiner to 
consider only those alleged stressors in determining whether 
the veteran was exposed to a stressor and what the nature of 
the exposed stressor was.  Furthermore, any examination which 
renders a diagnosis of post-traumatic stress disorder which 
is not clearly based solely upon stressors whose inservice 
occurrence the adjudicator has accepted would be inadequate 
for rating purposes.

Therefore, pursuant to the development procedures outlined by 
the regulations and by the Court, the Board requested that 
the RO determine the veteran's alleged stressors.  The 
veteran alleges stressors of hearing helicopters at night 
fighting the enemy, being in battle for three weeks to drive 
the enemy out of the mountains, a mortar attack, seeing 
helicopters bringing in wounded from a night's battle, seeing 
stacks of bags containing dead soldiers, constantly living in 
isolated camp conditions, seeing another soldier kill an 
officer, and working night guard duty.

An attempt was made to verify the veteran's alleged 
stressors.  A report from the U.S. Army Center for Research 
of Unit Records indicates that the veteran's unit was 
stationed at An Khe.  That report notes that available U.S. 
Army data listed an attack in An Khe in 1966.  However, the 
unit history reports of the veteran's unit did not list any 
attacks in 1966.  Those unit history reports for the 15th 
Administration Company of the 1st Cavalry Division 
(Airmobile), show that some members of the unit performed 
guard duty and that from January 1966 to April 1966, the unit 
was assigned an area of barrier defense from the Song Bon 
River to Hong Kong Mountain.  The entire Administration 
Company was divided into rifle platoons with only cooks and 
bakers being excused from that duty.

The Board notes that the veteran has alleged that he engaged 
in combat with the enemy.  Where a veteran has engaged in 
combat with the enemy, VA will accept as sufficient proof of 
service connection any disease or injury alleged to have been 
incurred where there is satisfactory lay evidence consistent 
with the circumstances, conditions, and hardships of such 
service, notwithstanding the lack of official record.  
However, service connection for such disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

However, the Board notes that the veteran's service personnel 
records indicate that he served in Vietnam from August 19, 
1965, to July 29, 1966.  During that time, the unit history 
reports of the veteran's unit do not indicate that any member 
of the veteran's unit engaged in combat.  The unit history 
reports also do not show that the unit was the subject of 
enemy fire during that period, although U.S. Army records do 
indicate that An Khe, the area where the veteran's unit was 
stationed, was attacked in 1966.  The Board finds that of the 
veteran's alleged stressors, only the allegation that he 
served on guard duty and barrier defense duty could possibly 
be considered to have been corroborated by the report 
submitted by the U.S. Army Center for Research of Unit 
Records.  Thus, the only verifiable event may be seen to be, 
essentially, service in a combat area, as there is no 
evidence showing that the veteran was ever engaged in combat 
during any guard duty.  The Court has held that a veteran 
seeking service connection for post-traumatic stress disorder 
may not rely on mere service in a combat zone, solely in and 
of itself, to support a diagnosis of post-traumatic stress 
disorder.  Zarycki v. Brown, 6 Vet.App. 91 (1993).  The 
veteran's other alleged stressors are all unverified.

Thus, the Board concludes that the veteran did not engage in 
combat with the enemy.  The Board notes that at an April 1985 
VA neuropsychiatric examination, the veteran indicated that 
he was subject to enemy mortar attacks, but was not in direct 
fire fights with the enemy.  The Board may only conclude that 
the veteran was not in any direct fire fights with the enemy, 
and that despite his allegations, there is no objective 
evidence of record which corroborates his allegations that he 
was subject to enemy mortar attacks.  Thus, the Board may 
only conclude that the veteran did not engage in combat with 
the enemy.

As the veteran is found not to have engaged in combat with 
the enemy, and as he has no medals considered indicia of 
having engaged in combat with the enemy, the occurrence of 
the veteran's alleged stressors may not be established based 
solely on lay testimony.  Objective evidence is required to 
corroborate the occurrence of his alleged stressors.  Here, 
only having served on guard and barrier defense duty, of all 
the veteran's alleged events, have been possibly objectively 
verified, and there is no showing of any incident while 
serving as a guard or on barrier defense which could be 
considered to constitute engaging in combat with the enemy.

A January 1993 VA post-traumatic stress disorder examination 
does show a diagnosis of "post-traumatic stress disorder, 
chronic, mild."  However, the evidence of record does not 
show that diagnosis was made based upon alleged stressors 
whose occurrence had been verified by VA.  The veteran 
provided stressors at the examination of being under fire, 
attacking the mountains, being attacked in An Khe, seeing 
wounded and maimed, seeing body bags, and seeing a soldier 
kill an officer.  Therefore, the Board may only find that the 
diagnosis of post-traumatic stress disorder was based upon 
alleged stressors whose occurrence was not objectively 
verified by VA.  As the diagnosis of post-traumatic stress 
disorder was based upon events not objectively verified by 
VA, the Board finds that it does not meet the criteria of 
38 C.F.R. § 3.304(f), such that it could provide a basis for 
establishing entitlement to service connection for post-
traumatic stress disorder.  The Board may therefore reject 
that diagnosis.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Or, if one were to accept the diagnosis of post-traumatic 
stress disorder for the purpose of argument, there is no 
evidence of record establishing a link between that diagnosis 
and any inservice alleged stressor whose occurrence has been 
objectively verified by VA.  Thus, the Board finds that the 
veteran's claim fails to exhibit two of the elements of a 
well grounded claim, the presence of current post-traumatic 
stress disorder diagnosed with reference only to inservice 
alleged stressors whose occurrence has been objectively 
verified, and evidence establishing a nexus between that and 
any inservice event, whose existence has been objectively 
verified.

In this case, the Board finds that there is no clear 
diagnosis of post-traumatic stress disorder, based solely 
upon stressors whose existence has been objectively verified 
by VA.  While there is a diagnosis of post-traumatic stress 
disorder of record, that diagnosis was based upon a 
subjective history provided by the veteran, based upon events 
provided by the veteran in his subjective history which have 
not been verified by objective evidence.  Therefore, that 
diagnosis of post-traumatic stress disorder is not valid for 
VA purposes.  Wilson v. Derwinski, 2 Vet.App. 614 (1992).

As there is no current clear diagnosis of post-traumatic 
stress disorder based upon stressors whose occurrence has 
been verified by VA, and no record of treatment or complaint 
of post-traumatic stress disorder in service, the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder does not meet the regulatory requirements of 
38 C.F.R. § 3.304(f).

Accordingly, the Board finds that as the criteria for 
entitlement to service connection for post-traumatic stress 
disorder have not been met, the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

